COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              EDWIN REYES
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1996-15-4                                          PER CURIAM
                                                                                   APRIL 5, 2016
              BOLLINGER CONSTRUCTION, INC. AND
               ZURICH AMERICAN INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Michael V. Durkin; Joel Atlas Skirble and Associates, on brief), for
                               appellant.

                               (Bryan M. Kirchner; David A. Obuchowicz; Midkiff, Muncie &
                               Ross, P.C., on brief), for appellees.


                     Edwin Reyes (“claimant”) appeals a decision of the Workers’ Compensation Commission

              finding that claimant was not an employee of a subcontractor for Bollinger Construction, Inc.

              We have reviewed the record and the Commission’s opinion and find that this appeal is without

              merit. Accordingly, we affirm for the reasons stated by the Commission in its final opinion. See

              Reyes v. Bollinger Constr., Inc., JCN VA02000011666 (Oct. 29, 2015). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented

              in the materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.